Terral, J.,
delivered the opinion of the court.
The appellee sued Lucy Brent, a minor, upon open account for a sum aggregating nearly $300, and obtained a verdict and judgment for $221.44. The account sued on was for goods said to have been sold to appellant between August 12, 1897, and November 3, 1898. Mrs. Brent was eighteen years old in 1898; was a married woman, living with her husband, and had a guardian, W. T. Batliff. She owned a residence in Baymond valued at $500, and an eighty-acre farm near by, valued at $8 per acre. She had some expectancy in the estate of her grandfather or grandmother, or both, and several hundred dollars in the hands of her guardian, besides the sums advanced to her by him during the years 1897 and 1898, hereinafter stated. Some of the articles whose price is sued for consisted of what might have been personal necessities to Mrs. Brent, but there was no evidence of such application, or of the necessity of the purchase for that purpose. For eight months of 1897 Mrs. Brent and her husband lived with her father-in-law, who charged them no board. Her guardian, Batliff, advanced to Mrs. Brent during the year 1897, $708.94, and during the year 1898, $663.67. The necessaries for which a minor may bind himself are personal, and it devolves upon the person seeking to impose such liability to show that the goods furnished are necessaries, and are actually needed; and where a minor’s necessities are sup plied by another, no recovery may be had against him. The large sums of money furnished by Batliff to Mrs. Brent, con*358sidering her limited estate, were in themselves in excess of any reasonable sum for supplying her with personal necessaries, and she should have had an instruction to the jury to find in her favor. A trader selling goods to a mjnor does so at his peril, and, to recover for their value, he must show that the articles furnished were necessaries, were actually needed, and that they, or the money therefor, were not supplied by the guardian or others. Decell v. Lewenthal, 57 Miss., 331 (34 Am. Rep., 449); Edmunds v. Mister, 58 Miss., 765; Story on Cont., sec. 80.

Reversed mid remanded.